DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/476,496 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, prior-filed application, Application No. 62/476,496 fails to disclose the a honeycomb structure comprising a plurality of three-dimensional structural honeycombs formed from a cut and folded substrate sheet that has a regular pattern of cut areas and creases, each of said creases being a curved crease following a predefined mathematical curve, the mathematical curve is an elastic curve, 2)K(sin(α/2)) or the elastic curve is defined by a differential equation the differential equation being                         
                            
                                
                                    
                                        
                                            ∂
                                        
                                        
                                            2
                                        
                                    
                                    θ
                                
                                
                                    ∂
                                    
                                        
                                            s
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            -
                            (
                            
                                
                                    P
                                
                                
                                    E
                                    I
                                
                            
                            )
                            (
                            s
                            i
                            n
                            θ
                            )
                        
                    .
Accordingly, claims 4-7 and 15 are not entitled to the benefit of the prior-filed application, Application No. 62/476,496.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, and species (b), drawn to an elastic curve, in the reply filed on 04/27/2021 is acknowledged.
Claims 2-3, 14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/27/2021.
Claim Objections
Claims 1, 5, 7-11and 13 are objected to because of the following informalities:  
In reference to claim 1, after “plurality of” in line 4 and before “honeycombs” in line 5, it is suggested to insert “3-dimensional structural”; after “the” and before “structure” in line 7, it is suggested to insert “honeycomb”; and after “the” in line 7 and before “structure” in line 8, it is suggested to insert “honeycomb”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 5, it is suggested to amend “the material” in line 4 to “a material”, in order to ensure consistency in the claim language. Appropriate correction is required.
In reference to claim 7, it is suggested to amend “the material” to “a material”, “the second” to “a second” and “the length” to “a length” in line 3 and “the angle” in line 4 to “an angle” “the vertical” to “a vertical” in lines 4-5, in order to ensure proper antecedent basis in the claim language. Additionally, in line 5 it is suggested to insert “distance”, “direction” or “plane” after “vertical”, in order to ensure clarity.  Appropriate correction is required.
In reference to claim 8, it is suggested to amend “each honeycomb” in line 1 to “each 3-dimensional structural honeycomb of the plurality of 3-dimensional structural honeycombs”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 10, after “the” and before “join” in line 1, it is suggested to insert “at least one”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 11, after “the” and before “join” in line 1, it is suggested to insert “at least one” and after “the” and before “structure” in line 2, insert “honeycomb”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 13, after “the” and before “curved” in line 1, it is suggested to insert “at least one”, in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Development of Newly Designed Ultra-Light Core Structures (Nojima) taken in view of The behavior of curved-crease foldcores under low-velocity impact loads (Gattas).
	The examiner has provided the non-patent literature documents, Nojima and Gattas. The citation of prior art in the rejection refers to the provided documents.
In reference to claims 1 and 8-13, Nojima teaches folding a thin flat sheet with periodically set slits or punched out portions into the third dimension; ultra-lightweight strong and functional core models are devised, these models result in 3D honeycomb cores (Abstract) (corresponding to a honeycomb structure comprising: a plurality of 3-dimensional structural honeycombs). The core is formed by origami technique, wherein the thin flat sheet with periodically introduced slits is bent in a zigzag way into three dimensional structures (Introduction, p. 38) (corresponding to a plurality of 3-dimensional structural honeycombs formed from a cut and folded substrate sheet that has a regular pattern of cut areas and creases).
Nojima further teaches cutting slits alternatively in vertical direction on the sheet and set the mountain fold (M) and valley fold (V) lines in pairs perpendicularly to the slits (Application of Fundamental Modelings to Development of New 3D Honeycomb Structure, p. 42). After folding the sheet repeatedly in M and V versions at the vertical fold lines including slits, the back of shaded area A to that of B, and the front of A' to that of B' are glued; by stretching the sheet, a conventional uniformly thick honeycomb core shown in Fig. 5(b) is obtained (Application of Fundamental Modelings to Development of New 3D Honeycomb Structure, p. 42; Fig.5(a)-(d)) (corresponding to the plurality of honeycombs each having identical cells; and each cell having at least one face abutting at least one face of another cell; at least one join between some abutting faces of the structure; the join is glue of spot welded).   
Nojima further teaches a honeycomb core with glueable portions on the surface is designed and Fig. 5(j) discloses the honeycomb core having a plurality of open cells includes a top and bottom including a face sheet over the honeycomb core (Application of Fundamental (corresponding to each honeycomb is a volume-filling structure; at least one of top or bottom of the honeycomb forms a 2-dimensional shape along its length; the join is a skin covering at least part of the structure).
Nojima does not explicitly teach each of said creases being a curved crease following a predefined mathematical curve and each cell having at least one pleat angle, as presently claimed. However, Nojima teaches arbitrary shape of cross sectioned honeycomb cores can be manufactured from a single flat sheet (Application of Fundamental Modelings to Development of New 3D Honeycomb Structure, p. 42).
Gattas teaches that curved-crease foldcores have significantly higher energy-absorption capability than straight-crease foldcores (Abstract). Foldcores are obtained by folding sheet materials with origami patterns (introduction, p. 80). Gattas further teaches an elliptical curve is defined through zigzag creases on a standard foldcore with an additional gradient parameter φ (2.2. Curved-crease foldcores, p. 81) (corresponding to each of said creases being a curved crease following a predefined mathematical curve; each cell having at least one pleat angle; each of said honeycombs has at least one curved crease; the curved crease is defined by a mathematical curve).
In light of the motivation of Gattas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to modify the zigzag creases of the honeycomb core of Nojima to be curved-creases, in order to provide a honeycomb having significantly higher energy-absorption capability than a straight-crease, and thereby arriving at the presently claimed invention. 

Claims 4-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima in view of Gattas as applied to claim 1 above, and further in view of Elastica surface generation of curved-crease origami (Lee).
The examiner has provided the non-patent literature document, Lee. The citation of prior art in the rejection refers to the provided document.
In reference to claim 4 and 15, Nojima in view of Gattas teaches the limitations of claim 1, as discussed above.
Nojima in view of Gattas does not explicitly teach the mathematical curve is an elastica curve, as presently claimed. 
	Lee teaches a curved-crease origami creation having elastic curves (p.14). Elastica curves are geometries that describe the large elastic deformation of a slender beam, where the curves correspond to minimum bending energy configurations and also postbuckling geometries (2.1 Elastica curves, p. 14) (corresponding to the mathematical curve is an elastica curve).
	In light of the motivation of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the curve-creases of the honeycomb core of Nojima in view of Gattas to be elastica curves, in order to provide curves correspond to minimum bending energy configurations and thereby arriving at the presently claimed invention. 
In reference to claim 5, Nojima in view of Gattas and Lee teaches the limitations of claim 4, as discussed above. 
Given that Nojima in view of Gattas and Lee teaches a honeycomb core substantially identical to the presently claimed honeycomb structure is structure and composition (i.e., aluminum (Gattas, Abstract)), it is clear that the honeycomb core of Nojima in view of Gattas l2)K(sin(α/2)) where K is a complete elliptic integral of the first kind, l is a beam length, E is the material elastic modulus, I is the second area of moment of inertia and P is a force.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claims 6 and 7, Nojima in view of Gattas and Lee teaches the limitations of claim 4, as discussed above. 
Given that Nojima in view of Gattas and Lee teaches a honeycomb core substantially identical to the presently claimed honeycomb structure is structure and composition (i.e., aluminum (Gattas, Abstract)), it is clear that the honeycomb core of Nojima in view of Gattas and Lee would intrinsically have the elastic curve be defined by the differential equation is                
                     
                    
                        
                            
                                
                                    ∂
                                
                                
                                    2
                                
                            
                            θ
                        
                        
                            ∂
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    P
                                
                                
                                    E
                                    I
                                
                            
                        
                    
                    
                        
                            sin
                        
                        ⁡
                        
                            
                                
                                    θ
                                
                            
                        
                    
                
            . 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784